Citation Nr: 0215518	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  00-16 464A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Evaluation of service-connected post-traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran had active military service from March 1953 to 
March 1955, and from January 1956 to February 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD and assigned a disability evaluation of 50 percent.  
The veteran has appealed the issue of entitlement to a higher 
evaluation of his PTSD.  In June 2001, the Board remanded the 
claim for additional development.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
occupational and social impairment with deficiencies in most 
areas, with overlapping symptoms from a stroke that include a 
cognitive disorder which has not been service connected.  


CONCLUSION OF LAW

The criteria for entitlement to a 70 percent schedular 
evaluation for the veteran's PTSD, and no more, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the July 2000 rating decision, and the 
statement of the case, that the evidence did not show that 
the criteria for a rating in excess of 50 percent for 
service-connected post-traumatic stress disorder (PTSD), had 
been met.  That is the key issue in this case, and the rating 
decision, statement of the case (SOC), and the February 2002 
supplemental statement of the case (SSOC) informed the 
appellant of the relevant criteria.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes the discussions 
in the rating decision, SOC and SSOC informed the veteran of 
the information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this case, the RO has afforded 
the veteran three examinations for the disability in issue.  
In a letter, dated July 25, 2001, the RO requested that the 
veteran identify all medical care providers who had treated 
him for his PTSD.  The RO further informed the veteran that 
it would request all such identified records of treatment, 
and requested that he identify any other information or 
evidence which the veteran wanted VA to obtain on his behalf.  
He was told that it was ultimately his responsibility to make 
sure that any such records were received by VA.  There is no 
record of a reply that is responsive to the RO's July 25, 
2001 letter.  The veteran has not asserted that any 
additional development is required, and it appears that all 
relevant treatment records have been obtained.  The Board 
therefore finds that VA has complied with its duty to notify 
the appellant of his duties to obtain evidence.  See 
Quartuccio v. Prinicipi, No. 01- 997 (U. S. Vet. App. June 
19, 2002).  Based on the foregoing, the Board finds that 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating this 
claim.  See Wensch v. Principi, 15 Vet. App. 362 (2001).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.
  

II.  Evaluation

The RO has granted service connection for PTSD, currently 
evaluated as 50 percent disabling.  The RO has assigned an 
effective date for service connection, and the currently 
effective 50 percent rating, of January 25, 2000.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

Given the foregoing facts, the issue is whether an evaluation 
in excess of 50 percent is warranted from January 25, 2000 to 
the present.   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The veteran's PTSD is rated under DC 9411.  Under DC 9411, a 
50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

The medical evidence for consideration in this case consists 
of three VA examination reports, dated between 2000 and 2001.  

A VA PTSD examination report, dated in May 2000, shows that 
the veteran complained of insomnia, nightmares every eight 
out of ten nights, flashbacks, irritability, isolating 
behavior, crying spells, increased startle response and 
depression.  He reported a history of a stroke in 1993 (the 
Board notes that a VA hospital report, dated in April 1993, 
and subsequently dated VA outpatient treatment reports, show 
that the veteran suffered a cerebrovascular accident (CVA) in 
April 1993 which resulted in impairment of his speech and his 
motor skills).  On examination, speech was relevant, although 
somewhat tangential, and rate was unremarkable.  The 
veteran's responses to attempts to obtain information as to 
his symptoms were "somewhat hampered by apparent limitations 
in understanding English and the effects of his stroke."  
Affect was appropriate, mood was labile, and no hallucinatory 
experiences were reported.  The Axis I diagnosis was PTSD.  
The Axis V diagnosis was a Global Assessment of Functioning 
(GAF) score of 35.  The examiner further indicated that 
neither the veteran's C-file nor medical record was 
available.  

A VA PTSD examination report, dated in September 2001, shows 
that the veteran was brought in to be examined for memory and 
intelligence quotient (I.Q.).  The examiner stated that 
information was difficult to obtain due to English language 
problems as well as "mild aphasia and other cognitive 
impairment."  The examiner noted that the veteran's medical 
history included a left hemisphere cerebrovascular accident 
in April 1993 that resulted in right-sided hemiparesis, and 
that the veteran also apparently had mild expressive aphasia 
and mild memory problems.  The veteran reported that he had 
been married for over 40 years, that he had three children, 
and that he lived with his son.  He reported he had owned a 
small business which had become "fairly successful," but 
that he had not worked since his 1993 stroke.  His 
medications included Zoloft, Lorazepam, Risperidone, Restoril 
and Artane.  The veteran complained of sleeping only one hour 
per night, frequent nightmares, and intrusive thoughts 
related to Korea, extreme hyprevigilance, anger, isolating 
behavior and an exaggerated startle response.  He denied 
auditory and visual hallucinations, although he stated that 
he could see God in his mind.  On examination, there was no 
evidence of delusions, paranoid ideation or thought disorder.  
He reported suicidal ideation about two months before, but 
said that thoughts of his religion and his family prevented 
him from carrying it out.  He denied any true previous 
attempts of suicide, and any past or present homicidal 
ideation.  The veteran's speech was accented but 
comprehensible.  At times he appeared to have difficulty 
understanding the examiner's English.  He showed a mild 
expressive aphasia with some word finding difficulty, and 
some stammering and difficulty expressing himself.  The 
veteran was mildly depressed.  Affect was appropriate.  He 
was oriented times two during the first visit, and times 
three during the second visit.  There was "significant 
difficulty" with attention and concentration, and there was 
difficulty with immediate and short-term memory.  However, on 
the Wechsler Memory Scale, all but one of his subtest scores 
fell in the average range.  Test scores for verbal memory, 
facial recognition, and memory for nonverbal visual complex 
material were all in the borderline or average range.  On the 
dementia rating scale, his score was within the average 
range.  In her summary, the examiner stated that the veteran 
had difficulty in abstract verbal reasoning, attention and 
concentration, but that his memory functioning remained in 
the average range overall.  She stated that, "Because of his 
difficulty with English, it is somewhat difficult to 
determine how much of his language impairment is due to mild 
residual expressive aphasia from his stroke and how much is 
related to his difficulty with English as a second 
language."  Overall, he was functioning in the low average 
range cognitively and the average range for memory.  She 
stated that he did not meet the criteria for dementia.  The 
Axis I diagnosis was cognitive disorder, NOS (not otherwise 
specified) related to his CVA in 1993.  The examiner further 
indicated that the veteran's C-file was not available.  

A VA PTSD examination report, dated in December 2001, shows 
that the examiner stated that the veteran's C-file and 
medical chart had been reviewed , and that most of the 
veteran's history was taken from these documents due to the 
veteran's stroke and his difficulty with the English 
language.  The veteran's medications were noted to include 
Risperidal, Artane and Zoloft.  The veteran's wife complained 
that the veteran was irritable, hostile and angry.  The 
veteran reportedly mostly stayed by himself in the house, 
although he went to church on Sunday.  The veteran complained 
of poor sleep, anger, isolating behavior and crying spells.  
He denied auditory or visual hallucinations, and homicidal or 
suicidal plans.  On examination, the veteran was irritable.  
He had difficulty concentrating on serial sevens.  Judgment 
and insight were "very limited."  He was oriented to month 
and day, but not to year.  The Axis I diagnosis was PTSD with 
depression, paranoia, related to the Korean War.  The Axis V 
diagnosis was a GAF score of 50.  The examiner stated that it 
was very difficult to determine how much impairment the 
veteran had due to either his PTSD or his stroke, but that 
the veteran had had vocational impairment prior to his 
stroke.  He stated that the veteran currently had "severe 
symptomatology" in the form of nightmares, flashbacks, anger 
and social isolation, and that he had lost his business due 
to anger and hostility.  Mild depression was noted.  The 
examiner noted that the veteran was incompetent to handle his 
personal and financial affairs, and that this was mainly 
related to organic impairment and memory impairment that were 
secondary to his stroke.  

The Board has determined that the evidence shows that the 
veteran has occupational and social impairment, with 
deficiencies in most areas, such that his overall condition 
more closely approximates the criteria for a 70 percent 
rating under DC 9411.  The Board first notes that the medical 
evidence shows that the veteran has a history of a stroke, 
and that he suffers from cognitive impairments, to include a 
cognitive disorder, which has been associated with his 
history of stroke.  See e.g., September 2001 VA examination 
report.  Although service connection is not currently in 
effect for any residuals of a stroke, the claims file does 
not currently contain a medical opinion (except as discussed 
below) which, in the Board's opinion, adequately dissociates 
any psychiatric/neuropsychiatric symptoms from the veteran's 
PTSD symptoms.  In such cases, the Court has held that when 
it is not possible to separate the effects of a service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102 requires that reasonable doubt on any issue be 
resolved in the veteran's favor, and that such signs and 
symptoms be attributed to the service-connected condition.  
Mittleider v. West, 11 Vet. App. 181 (1998).  Here, the 
veteran's other symptoms include anger, irritability, 
flashbacks, avoidance behavior, nightmares and intrusive 
thoughts of combat in Korea.  He has been receiving several 
medications on an ongoing basis in a continued attempt to 
stabilize his condition.   His GAF scores are 35, which 
suggests some impairment in reality testing or 
communications, or impairment in several areas, such as work 
or school, family relations, judgment, thinking or mood, and 
50, which suggests serious symptoms or serious impairment in 
social, occupational or school functioning.  See Quick 
Reference to the Diagnostic Criteria from DSM IV 47 (American 
Psychiatric Association 1994).  The Board is convinced that 
when the veteran's psychiatric and neuropsychiatric 
symptomatology is fully considered, together with his other 
demonstrated PTSD symptomatology, a rating of 70 percent is 
warranted for the veteran's PTSD.  

A rating in excess of 70 percent is not warranted.  The 
highest rating of 100 percent under DC 9411 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

In this case, the Board finds that there is insufficient 
evidence of the symptoms required for a 100 percent rating, 
and that the preponderance of the evidence shows that the 
criteria for a 100 percent rating have not been met.  
Although there is some evidence of the criteria required for 
a 100 percent rating, specifically, evidence that the veteran 
has some disorientation to time (i.e, the year), there is no 
evidence that the veteran has received treatment for PTSD, 
other than medication, since at least 2000.  The Board finds 
that the evidence shows that the veteran has no more than 
occupational and social impairment with deficiencies in most 
areas due to his PTSD.  For example, the medical evidence 
does not show that the veteran  has persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  Examples include the September 2001 VA test 
results, which showed that overall, the veteran was 
functioning in the low average range cognitively and the 
average range for memory.  With regard to employment, it 
appears that the veteran has not worked since he suffered his 
stroke in 1993, and the veteran has physical disabilities 
that include a cognitive disorder and hypertension.  Finally, 
in the December 2001 examination report, a VA examiner noted 
that the veteran was incompetent to handle his personal and 
financial affairs.  However, the examiner stated that this 
was mainly related to organic impairment and memory 
impairment that were secondary to his stroke.  In summary, 
there is insufficient evidence of such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, an intermittent inability to 
perform the activities of daily living, disorientation, 
memory loss, or other PTSD symptoms, which would warrant a 
100 percent rating.  Therefore, the  Board finds that the 
impairment resulting from the veteran's PTSD warrants no 
higher than a 70 percent rating.  



ORDER

A rating of 70 percent, and no more, for PTSD is granted, 
subject to the regulations governing the award of monetary 
benefits.



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

